UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4714


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAWN DEMETRIUS PHILLIPS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:02-cr-00004-DCN-1)


Submitted:   May 19, 2010                     Decided:   June 8, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Michael Rhett DeHart, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn Demetrius Phillips appeals his forty-eight month

prison     sentence     imposed      in    the     district     court’s    judgment

revoking his supervised release.                 Phillips’s attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal but raising the issue of whether the district court erred

in     sentencing   Phillips        within     the    range    provided    by    U.S.

Sentencing Guidelines Manual § 7B1.4(a)(2).                   We affirm.

            We will affirm a sentence imposed after revocation of

supervised    release    if    it    is    within    the    prescribed     statutory

range and not plainly unreasonable.                   United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                 We first consider whether

the sentence is procedurally or substantively unreasonable.                       Id.

at 438.      In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than    reasonableness    review      for      guidelines     sentences.        United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                       Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                  Id. at 657.

            While a district court must consider the Chapter Seven

policy     statements    and    the       statutory     factors    applicable       to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

                                           2
and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.           Id. at 656-57.          Moreover, while a district

court must provide a statement of reasons for the sentence, the

court   need     not    be    as    detailed    or   specific    when   imposing   a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            During      his        supervised    release    term,    Phillips     was

arrested    for   and    convicted       in     state   court   of   murder,    armed

robbery, and criminal conspiracy, and he was sentenced to forty

years in prison.        Since the new criminal conduct was a violation

of   his   supervised        release     conditions,     the    probation   officer

petitioned for revocation and recommended a sentence at the top

of the policy statement range due to the nature of the offense.

            At    his    revocation        hearing,      Phillips    admitted     the

violation.       There were no objections to the supervised release

violation report, and the district court adopted its findings

and calculations.            Phillips was subject to a five-year prison

term and eight years of supervised release less any revocation

term pursuant to 18 U.S.C. § 3583(e)(3), (h) (2006).                    Based on a

Grade A violation and criminal history category V, Phillips’s

policy statement range was forty-six to fifty-seven months in

prison under USSG § 7B1.4(a)(2), and his revocation term would

run consecutive to his state sentence under USSG § 7B1.3(f).

                                           3
            The Government requested a sentence within the policy

statement range.           Phillips requested a sentence below that range

and that the district court consider a non-consecutive sentence.

Phillips argued that because he would likely serve eighty-five

percent of his forty-year state sentence and would be sixty-six

years     old   when       released,       he     was     already       being    punished

appropriately        for    his   crime.         The    district    court       questioned

whether the state sentence was final, and Phillips acknowledged

it was being reviewed in post-conviction proceedings.

            The district court sentenced Phillips at the lower end

of his policy statement range to forty-eight months in prison

consecutive to his state sentence but with no supervised release

to follow.      In rejecting his request for a concurrent sentence

below his policy statement range, the district court indicated a

willingness     to    reconsider      the       request    if    there    were    a   final

state sentence, but the court determined a within-policy range

consecutive sentence was appropriate given that “it doesn’t get

any worse than a conviction for murder and armed robbery.”

            On appeal, Phillips’s attorney concludes it cannot be

validly    argued     that    the    district          court    erred    or   abused   its

discretion in sentencing Phillips within his properly calculated

policy statement range.             We agree and find the sentence is both

within the prescribed statutory range and reasonable.



                                            4
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore    affirm     the    district    court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but    counsel   believes     that     such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the    materials

before    the    court   and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                        5